DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 12/28/2021.
 
Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2013/0280459) alone or in view of Nasreddine (US 2006/0110559).
With respect to claim 1 and 5, Nakashima discloses a nitrile rubber composition and crosslinked rubber thereof comprising a carboxyl group-containing nitrile rubber and a reactive silicone oil (abstract) and preferably contains silica (paragraphs 0012 and 0208).  The exemplified carboxyl group-containing 
Nakashima fails to disclose that the silica is treated with silicone oil, however, it is the examiner’s position that the silicone inherently associates with the surface of the silica (silica has Si-OH reactive surface groups which would form covalent bonds) once the rubber composition of Nakashima is formed.  Support for this position is found in paragraph 0136 of Nakashima which teaches that the reactive silicone oil forms bonds with the carboxyl group-containing rubber after mixing all ingredients together, which suggests that associations between silica with its available surface Si-OH groups and silicone oil with its reactive groups are able to happen in the mixture.  Alternatively, it would have been obvious to one of ordinary skill in the art obtain a rubber composition with silica treated with silicone oil because at least some of the silicone would be expected to associate with the Si-OH groups (i.e., form covalent bonds) on the surface of the silica.
Nakashima discloses that silica is added in order to improve mechanical strength (paragraph 0083) and exemplifies composition silica called “Nipsil ER” (paragraph 0202) which has average diameter of 15 micron as taught by applicant on page 43, line 30 of the specification as originally filed.
Nakashima fails to disclose silica with an average particle diameter of 1-10 microns.
Even so, an average diameter of 15 microns from Nipsil ER is considered sufficiently close to 10 microns so that one of ordinary skill in the art would have expected similar properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a silica having an average diameter of 10 microns.

Given that both Nakashima and Nasreddine are drawn to crosslinked carboxylated nitrile rubber compositions comprising silica and further given that Nasreddine discloses a suitable particle diameter is 1-100 microns, it would have been obvious to one of ordinary skill in the art to utilize a silica having a diameter within the claimed range.
With respect to claim 2, the carboxyl group-containing nitrile rubber contains 5-60 wt % nitrile monomer (paragraph 0026), 0.1-20 wt % (paragraph 0033) ethylenically unsaturated dicarboxylic acid monoester monomer (paragraph 0028), and 15-94.9 wt % hydrogenated conjugated diene monomer (paragraph 0036).  The exemplified carboxyl group-containing nitrile rubber contains 37 parts by weight acrylonitrile, 4 parts by weight mono-n-butyl maletate, and 57 parts by weight 1,3-butadiene (paragraph 0184).
With respect to claim 3, Nakashima discloses that silica is present in an amount of 5-200 parts by weight per 100 parts by weight of the carboxyl group-containing nitrile rubber.
With respect to claim 4, silicone inherently has dimethyl polysiloxane structure.
With respect to claim 6, Nakashima discloses that the crosslinked rubber is preferably a seal member (paragraph 0016).
With respect to claim 7, Nakashima discloses that the functional group on the reactive silicone oil includes a hydroxyl group (paragraph 0057) which would provide for a siloxane bond between silicone oil and silica.
With respect to claim 8, Nasreddine discloses that the preferred silica fillers have BET surface area of 50-450 m2/g (paragraph 0025).

Double Patenting
Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of U.S. Patent No. 10,941,283 in view of Nakashima (US 2013/0280459) and Nasreddine (US 2006/0110559). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
With respect to claims 1-7, US ‘283 claims a nitrile rubber composition and crosslinked rubber thereof for a gasket comprising 100 parts by weight of a carboxyl group-containing nitrile rubber having an iodine value of 120 or less and containing 5-30 weight % nitrile monomer, 0.1-10 wt % carboxyl-group containing monomer unit, 15-60 wt % ethylenically unsaturated monocarboxylic acid monomer unit, and 20-64.9 wt % conjugated diene; 20-80 parts by weight silica, and reactive silicone oil that includes dimethyl polysiloxane.  Because the silicone oil is reactive, it is expected to associate (i.e., form covalent bonds) with the silica and thereby form a silica treated with silicone like claimed.
US ‘283 fails to claim (i) that the carboxyl-group containing nitrile rubber is highly saturated (or hydrogenated) or (ii) that the silica has a particle size of 1-10 microns.
With respect to (i), Nakashima discloses a carboxyl-group containing nitrile rubber comprising silicone oil (abstract) and teaches that hydrogenated nitrile rubber has improved heat resistance and very useful in seals and other rubber parts (paragraphs 0002 and 0101).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a hydrogenated nitrile rubber in the rubber composition for gasket claimed by US ‘283.
With respect to (ii), Nasreddine discloses a crosslinked carboxylated nitrile rubber polymer composition (abstract) and teaches that adding silica having particle size of 1-100 microns is preferred (paragraph 0025). 
Given that both the claims of US ‘283 and Nasreddine are drawn to crosslinked carboxylated nitrile rubber compositions comprising silica and further given that Nasreddine discloses a suitable 
With respect to claim 8, Nasreddine discloses that the preferred silica fillers have BET surface area of 50-450 m2/g (paragraph 0025).

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that the instant specification provides criticality for the claimed particle size of 1-10 microns.
	The data has been full considered, however, it fails to establish unexpected results for two reasons.  First, the comparative data is not a proper direct comparison because the comparative example having particle size of 15 microns is not treated with silicone oil.  A proper direct comparison would compare silicas which are both treated with silicone oil having different average particle sizes.  Second, the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the inventive data only includes silica having a particle size of 5 microns which is not representative of claimed 1-10 microns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn